

Exhibit 10.1


NOTE AND WARRANT PURCHASE


AGREEMENT
 
 
Dated as of February 11, 2008
 


by and between
 


WITS BASIN PRECIOUS MINERALS INC.


and
 
PLATINUM LONG TERM GROWTH V, LLC
 
 
 

--------------------------------------------------------------------------------

 

NOTE AND WARRANT PURCHASE AGREEMENT


This NOTE AND WARRANT PURCHASE AGREEMENT dated as of February 11, 2008 (this
“Agreement”) by and between Wits Basin Precious Minerals Inc., a Minnesota
corporation (the “Company”), and Platinum Long Term Growth V, LLC, a Delaware
limited liability company (the “Purchaser”).


The parties hereto agree as follows:


ARTICLE I


PURCHASE AND SALE OF NOTE AND WARRANT
Section 1.1 Purchase and Sale of Note and Warrant. 
 
(a) Upon the following terms and conditions, the Company shall issue and sell to
the Purchaser, and the Purchaser shall purchase from the Company, (i) a 10%
senior secured convertible promissory note in the aggregate principal amount of
$1,020,000, convertible into shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), in substantially the form attached hereto
as Exhibit A (the “Note”). The Company and the Purchaser are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Section 4(2) of the U.S. Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), including Regulation D (“Regulation D”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
 
(b) Upon the following terms and conditions, the Purchaser shall be issued a
Warrant, in substantially the form attached hereto as Exhibit B (the “Warrant”),
to purchase, subject to adjustment as set forth in the Warrant, 2,500,000 shares
of Common Stock at an exercise price per share equal to the Warrant Price (as
defined in the Warrant) for a term of five (5) years following the Closing Date.
 
Section 1.2 Purchase Price and Closing. Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchaser and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchaser agrees to
purchase the Note and the Warrant for an aggregate purchase price of $1,020,000
(the “Purchase Price”). The closing under this Agreement (the “Closing”) shall
take place on or before February 11, 2008 (the “Closing Date”). The closing of
the purchase and sale of the Note and Warrant to be acquired by the Purchaser
from the Company under this Agreement shall take place at the offices of the
Purchaser, 152 West 57th Street, New York, NY 10019; provided, that all of the
conditions set forth in Article IV hereof and applicable to the Closing shall
have been fulfilled or waived in accordance herewith. Subject to the terms and
conditions of this Agreement, at the Closing, the Company shall deliver or cause
to be delivered to the Purchaser the Note and the Warrant. At the Closing, the
Purchaser shall deliver the Purchase Price by wire transfer of immediately
available funds to the Company. 
 
 
1

--------------------------------------------------------------------------------

 

Section 1.3 Conversion Shares / Warrant Shares. The Company has authorized and
has reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders a number of its authorized but
unissued shares of Common Stock equal to one hundred twenty percent (120%) of
the aggregate number of shares of Common Stock issuable upon the conversion of
the Note and the exercise of the Warrant, and shall, within thirty (30) days of
the date hereof, take all necessary action to increase such reserve to one
hundred fifty percent (150%) of the aggregate number of shares of Common Stock
issuable upon conversion of the Note and exercise of the Warrant. Any shares of
Common Stock issuable upon conversion of the Note are herein referred to as the
“Conversion Shares”. Any shares of Common Stock issuable upon exercise of the
Warrant (and such shares when issued) are herein referred to as the “Warrant
Shares”. The Note, the Warrant, the Conversion Shares and the Warrant Shares are
sometimes collectively referred to herein as the “Securities”.
 
ARTICLE II


REPRESENTATIONS AND WARRANTIES
Section 2.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser, as of the date hereof and the Closing
Date (except as set forth on the Schedule of Exceptions attached hereto with
each numbered Schedule corresponding to the section number herein), as follows:
 
(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Minnesota and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any direct or indirect Subsidiaries (as defined in
Section 2.1(g)) or own securities of any kind in any other entity except as set
forth on Schedule 2.1(g) hereto. The Company and each Guarantor (as defined in
Section 2.1(b)) is duly qualified as a foreign corporation to do business and is
in good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, operations, prospects or financial condition of the Company and its
Subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company or any Guarantor to perform any of its respective obligations under this
Agreement or any of the Transaction Documents in any material respect.
 
(b) Authorization; Enforcement. The Company, and each of the Guarantors, as
applicable, has the requisite corporate power and authority to enter into and
perform this Agreement, the Note, the Warrant, the Security Agreement by and
among the Company and the Guarantors, on the one hand, and the Purchaser, on the
other hand, dated as of the date hereof, substantially in the form of Exhibit C
attached hereto (the “Security Agreement”), the Guaranty to be delivered by
Gregory Gold Producers, Inc. (together with any additional guarantors of the
Company’s obligations to the Purchaser, the “Guarantors”), dated as of the date
hereof, substantially in the form of Exhibit D attached hereto (the “Guaranty”),
the Officer’s Certificate, dated as of the Closing Date, substantially in the
form of Exhibit E attached hereto (the “Officer’s Certificate”) and the
Irrevocable Transfer Agent Instructions (as defined in Section 3.16 hereof)
(collectively, the “Transaction Documents”) and to issue and sell the Securities
in accordance with the terms hereof. The execution, delivery and performance of
the Transaction Documents by the Company and the Guarantors and the consummation
by each of them of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action, and no further
consent or authorization of the Company, the Guarantors, their Boards of
Directors or stockholders is required. When executed and delivered by the
Company and each of the Guarantors, as applicable, each of the Transaction
Documents shall constitute a valid and binding obligation of the Company (or
each such Guarantor, as applicable) enforceable against the Company (or each
such Guarantor, as applicable) in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Capitalization. The authorized capital stock and the issued and outstanding
shares of capital stock of the Company as of the Closing Date is set forth on
Schedule 2.1(c) hereto. All of the outstanding shares of the Common Stock and
any other outstanding security of the Company have been duly and validly
authorized. Except as set forth in this Agreement or as set forth on Schedule
2.1(c) hereto, no shares of Common Stock or any other security of the Company
are entitled to preemptive rights and there are no outstanding options,
warrants, scrip, rights to subscribe to, call or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company. Furthermore, except as set forth in this Agreement
and as set forth on Schedule 2.1(c) hereto, there are no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except for customary transfer restrictions contained in agreements entered into
by the Company in order to sell restricted securities or as provided on Schedule
2.1(c) hereto, the Company is not a party to or bound by any agreement or
understanding granting anti-dilution rights to any person with respect to any of
its equity or debt securities. Except as set forth on Schedule 2.1(c), the
Company is not a party to, and it has no knowledge of, any agreement or
understanding restricting the voting or transfer of any shares of the capital
stock of the Company.
 
(d) Issuance of Securities. The Note and the Warrant to be issued at the Closing
have been duly authorized by all necessary corporate action and, when paid for
or issued in accordance with the terms hereof, the Note shall be validly issued
and outstanding, free and clear of all liens, encumbrances and rights of refusal
of any kind. When the Conversion Shares and Warrant Shares are issued and paid
for in accordance with the terms of this Agreement and as set forth in the Note
and Warrant, such shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, free
and clear of all liens, encumbrances and rights of refusal of any kind and the
holders thereof shall be entitled to all rights accorded to a holder of Common
Stock.
 
(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the Guarantors, the performance by the Company of
its obligations under the Note and Warrant and the consummation by the Company
of the transactions contemplated hereby and thereby, and the issuance of the
Securities as contemplated hereby, do not and will not (i) violate or conflict
with any provision of the Company’s Articles of Incorporation (the “Articles”)
or Bylaws (the “Bylaws”), each as amended to date, or any Guarantor’s comparable
charter documents, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
Guarantor is a party or by which the Company or any of the Guarantors’
respective properties or assets are bound, (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or any Guarantor or by which any property or asset of the Company
or any Guarantor are bound or affected, or (iv) create or impose a lien,
mortgage, security interest, charge or encumbrance of any nature on any property
or asset of the Company or any Guarantor under any agreement or any commitment
to which the Company or any Guarantor is a party or by which the Company or any
Guarantor is bound or by which any of their respective properties or assets are
bound, except, in all cases, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect (other than
violations pursuant to clauses (i) or (iii) (with respect to federal and state
securities laws)). Neither the Company nor any Guarantor is required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or issue and sell the Securities in
accordance with the terms hereof. The business of the Company and the Guarantors
is not being conducted in violation of any laws, ordinances or regulations of
any governmental entity.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the Exchange
Act (all of the foregoing including filings incorporated by reference therein
being referred to herein as the “Commission Documents”). At the times of their
respective filings, the Form 10-QSB for the fiscal quarters ended March 31,
2007, June 30, 2007 and September 30, 2007 (collectively, the “Form 10-QSB”) and
the Form 10-KSB for the fiscal year ended December 31, 2006 (the “Form 10-KSB”)
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder and other
federal, state and local laws, rules and regulations applicable to such
documents, and the Form 10-QSB and Form 10-KSB did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
4

--------------------------------------------------------------------------------

 
 
(g) Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Guarantor have been duly authorized
and validly issued, and are fully paid and nonassessable. Except as set forth on
Schedule 2.1(g) hereto, there are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Guarantor for the purchase or acquisition of any shares of capital stock of any
Guarantor or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Guarantor is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Guarantor or any convertible securities, rights, warrants
or options of the type described in the preceding sentence except as set forth
in the Commission Documents or on Schedule 2.1(g) hereto. Neither the Company
nor any Guarantor is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Guarantor. Other than with respect to the Guarantors and China Global Mining
Resources Ltd., a British Virgin Islands corporation (“China Global - BVI”), no
Subsidiary holds any material asset or has any material liabilities as of the
date hereof.
 
(h) No Material Adverse Change. Since December 31, 2006, the Company has not
experienced or suffered any Material Adverse Effect, except as disclosed in the
Commission Documents or on Schedule 2.1(h) hereto.
 
(i) No Undisclosed Liabilities. Except as disclosed in the Commission Documents
or on Schedule 2.1(i) hereto, neither the Company nor any Guarantor has incurred
any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those incurred in the ordinary course of the Company’s or the
Guarantors’ respective businesses or which, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.
 
(j) [Reserved].
 
(k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company and each
Guarantor, or for which the Company or any Guarantor has commitments. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $100,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $100,000 due under leases required to be capitalized in accordance
with GAAP. Neither the Company nor any Guarantor is in default with respect to
any Indebtedness.
 
 
5

--------------------------------------------------------------------------------

 
 
(l) Title to Assets. Each of the Company and the Guarantors has good and valid
title to all of its real and personal property reflected in the Commission
Documents, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those indicated in the Commission
Documents or on Schedule 2.1(l) hereto or such that, individually or in the
aggregate, do not cause a Material Adverse Effect. Any leases of the Company and
each Guarantor are valid and subsisting and in full force and effect.
 
(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Guarantor which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth in the Commission Documents or on Schedule 2.1(m) hereto, there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company, any Guarantor or any of their
respective properties or assets, which individually or in the aggregate, would
reasonably be expected, if adversely determined, to have a Material Adverse
Effect. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Guarantor or any officers or directors of the Company or any
Guarantor in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(n) Compliance with Law. The business of the Company has been and is presently
being conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except such that,
individually or in the aggregate, the noncompliance therewith could not
reasonably be expected to have a Material Adverse Effect. The Company has all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
(o) Taxes. The Company and each Guarantor has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company for all current taxes and other charges
to which the Company is subject and which are not currently due and payable.
Except as disclosed on Schedule 2.1(o) hereto or in the Commission Documents,
none of the federal income tax returns of the Company or any Guarantor have been
audited by the Internal Revenue Service. The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company or any Guarantor for any period, nor of any basis for any such
assessment, adjustment or contingency.
 
 
6

--------------------------------------------------------------------------------

 
 
(p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto, the Company has
not employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.
 
(q) Disclosure. To the best of the Company’s knowledge, neither this Agreement
or the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchaser by or on behalf of the Company or any Guarantor in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.
 
(r) Operation of Business. Except as set forth in the Commission Documents or on
Schedule 2.1(r) hereto, the Company and each of the Guarantors owns or possesses
the rights to all patents, trademarks, domain names (whether or not registered)
and any patentable improvements or copyrightable derivative works thereof,
websites and intellectual property rights relating thereto, service marks, trade
names, copyrights, licenses and authorizations which are necessary for the
conduct of its business as now conducted, and to the Company’s knowledge,
without any conflict with the rights of others.
 
(s) [Reserved].
 
(t) Books and Records; Internal Accounting Controls. The records and documents
of the Company accurately reflect in all material respects the information
relating to the business of the Company, the location and collection of its
assets, and the nature of all transactions giving rise to the obligations or
accounts receivable of the Company. The Company is in material compliance with
all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as
of the Closing Date. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
 
7

--------------------------------------------------------------------------------

 
 
(u) Material Agreements. Except as disclosed in the Commission Documents or as
set forth on Schedule 2.1(u) hereto, or as would not be reasonably likely to
have a Material Adverse Effect, (i) the Company has performed all obligations
required to be performed by it to date under any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, filed or
required to be filed with the Commission (the “Material Agreements”), (ii)
neither the Company nor any Guarantor has received any notice of default under
any Material Agreement and, (iii) to the best of the Company’s knowledge,
neither the Company nor any Guarantor is in default under any Material Agreement
now in effect.
 
(v) Transactions with Affiliates. Except as set forth on Schedule 2.1(v) hereto
or in the Commission Documents, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, any Guarantor or any of their
respective customers or suppliers on the one hand, and (b) on the other hand,
any officer, employee, consultant or director of the Company, or any Guarantor,
or any person owning at least 5% of the outstanding capital stock of the Company
or any Guarantor or any member of the immediate family of such officer,
employee, consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the
Commission Documents or in the Company’s most recently filed definitive proxy
statement on Schedule 14A, that is not so disclosed in the Commission Documents
or in such proxy statement.
 
(w) Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of any of the Securities under the registration provisions
of the Securities Act and applicable state securities laws, and neither the
Company nor any of its affiliates, nor any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with the
offer or sale of any of the Securities.
 
(x) Employees. Neither the Company nor any Guarantor has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(x) hereto. Except as set forth on Schedule 2.1(x)
hereto or in the Commission Documents, neither the Company nor any Guarantor has
any employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Guarantor required to be disclosed in the Commission
Documents that is not so disclosed. No officer, consultant or key employee of
the Company or any Guarantor whose termination, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect, has
terminated or, to the knowledge of the Company, has any present intention of
terminating his or her employment or engagement with the Company or any
Guarantor.
 
 
8

--------------------------------------------------------------------------------

 
 
(y) Absence of Certain Developments. Except as set forth in the Commission
Documents or provided on Schedule 2.1(y) hereto, since December 31, 2006,
neither the Company nor any Guarantor has:


(i) issued any stock, bonds or other corporate securities or any right, options
or warrants with respect thereto;
 
(ii) borrowed any amount in excess of $100,000 or incurred or become subject to
any other liabilities in excess of $100,000 (absolute or contingent) except
current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and the Guarantors;
 
(iii) discharged or satisfied any lien or encumbrance in excess of $100,000 or
paid any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, in each case in excess of $100,000, except in the ordinary
course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchaser or its representatives;
 
(vii) suffered any material losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
(x) entered into any material transaction, whether or not in the ordinary course
of business;
 
(xi) made charitable contributions or pledges in excess of $10,000;
 
 
9

--------------------------------------------------------------------------------

 
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or
 
(xiv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(z) Investment Company Act Status. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.
 
(aa) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any Guarantor which is or
would be materially adverse to the Company and the Guarantors. The execution and
delivery of this Agreement and the issuance and sale of the Securities will not
involve any transaction which is subject to the prohibitions of Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or in
connection with which a tax could be imposed pursuant to Section 4975 of the
Internal Revenue Code of 1986, as amended, provided that, if the Purchaser, or
any person or entity that owns a beneficial interest in the Purchaser, is an
“employee pension benefit plan” (within the meaning of Section 3(2) of ERISA)
with respect to which the Company is a “party in interest” (within the meaning
of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of
ERISA, if applicable, are met. As used in this Section 2.1(aa), the term “Plan”
shall mean an “employee pension benefit plan” (as defined in Section 3 of ERISA)
which is or has been established or maintained, or to which contributions are or
have been made, by the Company or any Guarantor or by any trade or business,
whether or not incorporated, which, together with the Company or any Guarantor,
is under common control, as described in Section 414(b) or (c) of the Code.
 
(bb) [Reserved].
 
(cc) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Securities pursuant to Regulation D and Rule 506 thereof under the Securities
Act, or any applicable exchange-related stockholder approval provisions, nor
will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Securities to be integrated with
other offerings. Except as set forth on Schedule 2.1(cc) hereto, the Company
does not have any registration statement pending before the Commission or
currently under the Commission’s review and, since June 1, 2007, the Company has
not offered or sold any of its equity securities or debt securities convertible
into shares of Common Stock except pursuant to the grant or exercise of
compensatory stock option plans.
 
 
10

--------------------------------------------------------------------------------

 
 
(dd) Dilutive Effect. The Company understands and acknowledges that its
obligation to issue Conversion Shares upon conversion of the Note in accordance
with this Agreement and the Note and its obligations to issue the Warrant Shares
upon the exercise of the Warrant in accordance with this Agreement and the
Warrant, is, in each case, absolute and unconditional regardless of the dilutive
effect that such issuance may have on the ownership interest of other
stockholders of the Company.
 
(ee) DTC Status. Except as set forth on Schedule 2.1(ee) hereto, the Company’s
transfer agent is a participant in and the Common Stock is eligible for transfer
pursuant to the Depository Trust Company Automated Securities Transfer Program.
The name, address, telephone number, fax number, contact person and email of the
Company transfer agent is set forth on Schedule 2.1(ee) hereto.
 
(ff) Consulting Warrants. The Company and MHG Consultants LLC executed the
Consulting Agreement (the “Consulting Agreement”), dated as of July 27, 2007,
which became effective on November 1, 2007. The holding period, under Rule 144,
of the Commencement Warrant (as defined in the Consulting Agreement) commenced
on November 1, 2007. The holding period, under Rule 144, for (i) that portion of
the Monthly Fee Warrant exercisable for 1,000,000 shares commenced on November
1, 2008 (on which date such shares vested and became exercisable), (ii) that
portion of the Monthly Fee Warrant exercisable for an additional 250,000 shares
commenced on November 30, 2007 (on which date such shares vested and became
exercisable), (iii) that portion of the Monthly Fee Warrant exercisable for an
additional 250,000 shares commenced on December 31, 2007 (on which date such
shares vested and became exercisable), (iv) that portion of the Monthly Fee
Warrant exercisable for an additional 250,000 shares commenced on January 31,
2008 (on which date such shares vested and became exercisable) and (v) that
portion of the Monthly Fee Warrant exercisable for 1,250,000 shares of Common
Stock will commence on the date hereof. Upon transfer of the Merit Warrants as
contemplated herein, the Purchaser shall be permitted to “tack” such holding
periods for purposes of Rule 144.
 
(gg) Easyknit Merger. The Agreement and Plan of Merger and Reorganization, dated
April 20, 2007, as amended (the “Easyknit Merger Agreement”), by and among
Easyknit Enterprises Holdings Limited, Race Merger, Inc. and the Company has
been terminated and is no longer of any further force and effect, and no consent
of any party (or such party’s affiliates) to the Easyknit Merger Agreement
(other than the Company) pursuant to the Easyknit Merger Agreement, the
Settlement Agreement referenced below or any other document, agreement or
understanding is required for the consummation of the transactions contemplated
by the Transaction Documents. Each of the parties to the Easyknit Merger
Agreement have released any and all claims against the Company relating in any
way thereto, and have taken all necessary action to dismiss any suits filed in
connection therewith. The parties to the Easyknit Merger Agreement have entered
into a Settlement Agreement and General Release dated December 19, 2007, the
provisions of which are in effect on the date hereof.
 
Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as follows as of the date hereof
and as of the Closing Date:
 
 
11

--------------------------------------------------------------------------------

 
 
(a) Organization and Standing of the Purchaser. The Purchaser is a corporation,
limited liability company or partnership duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.
 
(b) Authorization and Power. The Purchaser has the requisite power and authority
to enter into and perform the Transaction Documents and to purchase the
Securities being sold to it hereunder. The execution, delivery and performance
of the Transaction Documents by the Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of the Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. When executed and delivered by the
Purchaser, the Transaction Documents shall constitute valid and binding
obligations of the Purchaser enforceable against the Purchaser in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
(c) Acquisition for Investment. The Purchaser is purchasing the Securities
solely for its own account and not with a view to or for sale in connection with
distribution. The Purchaser does not have a present intention to sell any of the
Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
the Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition. The Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Company, (ii)
is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and the Guarantors and to the officers of the Company and the Guarantors as it
has deemed necessary or appropriate to conduct its due diligence investigation.
 
(d) Rule 144. The Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. The Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that the Purchaser has been advised that Rule 144 permits resales only under
certain circumstances. The Purchaser understands that to the extent that Rule
144 is not available, the Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(e) General. The Purchaser understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of the Purchaser to acquire
the Securities. The Purchaser understands that no United States federal or state
agency or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.
 
 
12

--------------------------------------------------------------------------------

 
 
(f) No General Solicitation. The Purchaser acknowledges that the Securities were
not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Purchaser was invited by any of the foregoing means of communications. The
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.
 
(g) Accredited Investor. The Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and the Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. The Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act and the Purchaser is not
a broker-dealer. The Purchaser acknowledges that an investment in the Securities
is speculative and involves a high degree of risk.
 
(h) Certain Fees. The Purchaser has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.
 
(i) No Short Position. The Purchaser covenants and agrees that it will not
effect any short sale with respect to the shares of Common Stock for so long as
the Purchaser holds the Note, the Warrant or any of the Merit Warrants that may
be transferred to it; provided, that, it is understood and agreed that nothing
in this Section 2.2(i) shall be deemed to prohibit Purchaser from disposing of
any shares of Common Stock held by it (whether received upon conversion of the
Note, exercise of the Warrant or otherwise).


ARTICLE III


COVENANTS
Unless terminated earlier in accordance with the terms the provisions below, for
so long as the Note or the Warrant is outstanding, the Company covenants with
the Purchaser as follows, which covenants are for the benefit of the Purchaser
and its permitted assignees.
 
Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
or its assigns.
 
Section 3.2 Registration and Listing. The Company shall cause its Common Stock
to continue to be registered under Sections 12(b) or 12(g) of the Exchange Act,
to comply in all respects with its reporting and filing obligations under the
Exchange Act, to comply with all requirements related to any registration
statement filed pursuant to this Agreement, and to not take any action or file
any document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein. The Company will take all action
necessary to continue the listing or trading of its Common Stock on the OTC
Bulletin Board or other exchange or market on which the Common Stock is trading.
If required, the Company will promptly file the “Listing Application” for, or in
connection with, the issuance and delivery of the Shares and the Warrant Shares.
Subject to the terms of the Transaction Documents, the Company further covenants
that it will take such further action as the Purchaser may reasonably request,
all to the extent required from time to time to enable the Purchaser to sell the
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 promulgated under the Securities Act.
Upon the request of the Purchaser, the Company shall deliver to the Purchaser a
written certification of a duly authorized officer as to whether it has complied
with such requirements.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 3.3 [Reserved].
 
Section 3.4 Compliance with Laws. The Company shall comply, and cause each
Guarantor to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
 
Section 3.5 Keeping of Records and Books of Account. The Company shall keep
adequate records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and the Guarantors, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made.
 
Section 3.6 Reporting Requirements. If the Company ceases to file its periodic
reports with the Commission, or if the Commission ceases making these periodic
reports available via the Internet without charge, then, upon the request of the
Purchaser, the Company shall furnish the following to the Purchaser so long as
the Purchaser shall be obligated hereunder to purchase the Securities or shall
beneficially own the Securities:
 
(a) Quarterly Reports filed with the Commission on Form 10-QSB;
 
(b) Annual Reports filed with the Commission on Form 10-KSB; and
 
(c) Copies of all notices, information and proxy statements in connection with
any meetings, that are, in each case, provided to holders of shares of Common
Stock.
 
Section 3.7 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
to perform of the Company or any Guarantor under any Transaction Document.
 
Section 3.8 Use of Proceeds. The net proceeds from the sale of the Securities
hereunder shall be used by the Company for working capital and general corporate
purposes, including, but not limited to, growth and capital initiatives,
investor and public relations and acquisitions, and not to redeem any Common
Stock or securities convertible, exercisable or exchangeable into Common Stock
or to settle any outstanding litigation.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.9 Reporting Status. The Company shall timely file all reports required
to be filed with the Commission pursuant to the Exchange Act, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination. 


Section 3.10 Disclosure of Transaction. The Company shall issue a press release
describing the material terms of the transactions contemplated hereby (the
“Press Release”) by the second Trading Day following Closing. The Company shall
also file with the Commission a Current Report on Form 8-K (the “Form 8-K”)
describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the Note, the Security Agreement,
the Warrant and the Press Release) as soon as practicable following the Closing
Date but in no event more than four (4) Trading Days following the Closing Date,
which Press Release and Form 8-K shall be subject to prior review and comment by
the Purchaser. “Trading Day” means any day during which the principal exchange
on which the Common Stock is traded shall be open for trading. 
 
Section 3.11 Disclosure of Material Information. The Company covenants and
agrees that neither it nor any other person acting on its behalf will provide
the Purchaser or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto the
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information.  The Company understands and confirms that the
Purchaser shall be relying on the foregoing representations in effecting
transactions in securities of the Company.  
 
Section 3.12 Pledge of Securities. The Company acknowledges that the Securities
may be pledged by the Purchaser in connection with a bona fide margin agreement
or other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and Purchaser effecting a pledge of the Securities
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by the Purchaser. 
 
Section 3.13 Amendments. The Company shall not amend or waive any provision of
the Articles or Bylaws of the Company in any way that would adversely affect
exercise rights, voting rights, conversion rights, prepayment rights or
redemption rights of the holder of the Note or the Warrant.
 
Section 3.14 Distributions. Other than a distribution or dividend of the
Company’s interests in materially the form described in Schedule 3.14 hereto (as
described in Schedule 3.14, the “FSC Dividend” and the “Bates-Hunter Dividend,”
respectively and collectively referred to herein as the “Subsidiary Dividends”,
which shall be expressly permitted so long as the Company’s obligations under
the Note have not matured and remain unpaid or so long as the Note has not been
accelerated by the Purchaser) to the holders of its Common Stock, for so long as
the Note is outstanding, the Company agrees that it shall not, and shall not
permit any Guarantor to, (i) declare or pay any dividends or make any
distributions to any equity holder (other than the Company in the case of the
Guarantors) or (ii) purchase or otherwise acquire for value, directly or
indirectly, any Common Stock or other equity security of the Company, or (iii)
transfer, assign, pledge, issue or otherwise permit any equity or other
ownership interests in the Guarantors to be beneficially owned or held by any
person other than the Company. Notwithstanding the foregoing, in the event the
distribution and/or dividend relating to a Subsidiary Dividend is not in all
material respects in the nature and form described on Schedule 3.14 hereof, the
Company shall be required to obtain the prior written consent of the Purchaser
to consummate such dividend or distribution, which consent shall not be
unreasonably withheld (so long as the Company’s obligations under the Note have
not matured and remain unpaid or so long as the Note has not been accelerated by
the Purchaser).
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.15 Reservation of Shares. The Company shall take all action necessary
to at all times have authorized and reserved for the purpose of issuance, one
hundred fifty percent (150%) of the aggregate number of shares of Common Stock
needed to provide for the issuance of the Conversion Shares and the Warrant
Shares.
 
Section 3.16 Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of the Purchaser or its nominee(s), for the
Conversion Shares and the Warrant Shares in such amounts as specified from time
to time by the Purchaser to the Company upon conversion of the Note or exercise
of the Warrant in the form of Exhibit F attached hereto (the “Irrevocable
Transfer Agent Instructions”). The Company warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
3.16 will be given by the Company to its transfer agent with respect to the
terms of this Agreement and the Transaction Documents and that the Conversion
Shares and Warrant Shares shall otherwise be freely transferable on the books
and records of the Company as and to the extent provided in this Agreement and
under law. Nothing in this Section 3.16 shall affect in any way the Purchaser’s
obligations and agreements set forth in Section 5.1 to comply with all
applicable prospectus delivery requirements, if any, upon resale of the
Conversion Shares and the Warrant Shares. If the Purchaser provides the Company
with an opinion of counsel (whether pursuant to Section 3.17 hereof or
otherwise), in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Conversion Shares or Warrant Shares may be made
without registration under the Securities Act or the Purchaser provides the
Company with reasonable assurances that the Conversion Shares or Warrant Shares
can be sold pursuant to Rule 144 without any restriction as to the number of
securities acquired as of a particular date that can then be immediately sold,
the Company shall permit the transfer, and, in the case of the Conversion Shares
and the Warrant Shares, promptly instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by the
Purchaser and without any restrictive legend. The Company acknowledges that a
breach by it of its obligations under this Section 3.16 will cause irreparable
harm to the Purchaser by vitiating the intent and purpose of the transaction
contemplated hereby. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 3.16 will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 3.16, that the Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required. 
 
 
16

--------------------------------------------------------------------------------

 
 
Section 3.17 Opinions. The Company will provide, at the Company’s expense, such
legal opinions in the future as are reasonably appropriate and necessary for the
issuance and resale of the Common Stock issuable upon conversion of the Note and
exercise of the Warrant and the Merit Warrants (as defined below) pursuant to an
effective registration statement, Rule 144 under the 1933 Act or an exemption
from registration. In the event that such Common Stock is sold in a manner that
complies with an exemption from registration, the Company will promptly cause
its counsel (at its expense) to issue to the transfer agent an opinion
permitting removal of the legend (indefinitely, if pursuant to Rule 144(k) of
the 1933 Act (or its successor provisions, including any provision that permits
unlimited resales after the relevant holding periods set forth in Rule 144), or
to permit sale of the shares if pursuant to the other provisions of Rule 144 of
the 1933 Act).
 
Section 3.18 Acquisition of Assets. For so long as the Note is outstanding, in
the event the Company, any Guarantor or any other Subsidiary acquires any assets
or other properties, such assets or properties shall constitute a part of the
Collateral (as defined in the Security Agreement) and the Company or such
Subsidiary shall take all action reasonably necessary to assist the Purchaser in
perfecting Purchaser’s security interest in such assets or properties pursuant
to the Security Agreement; provided that, for purposes of this Section 3.18,
China Global - BVI, China Global Mining Resources Ltd., a Hong Kong corporation
(“China Global - HK”), Wits-China Acquisition Corp., a Minnesota corporation
(“Wits-China”), and wholly owned subsidiaries of such entities (such entities
and wholly owned subsidiaries thereof shall be referred to herein as the “China
Subsidiaries”), shall not constitute Subsidiaries to the extent all or
substantially all of the assets of such China Subsidiaries are located in,
relate to or are proceeds resulting from assets located in or relating to,
China. If any Subsidiary that is not a Guarantor acquires any material assets,
such Subsidiary shall promptly thereafter become a Guarantor hereunder and
execute a joinder to the Security Agreement in the form attached thereto.
Notwithstanding the foregoing, upon completion of any Subsidiary Dividend, (i)
any pledge of the equity interests in any entity formed by the Company or its
subsidiaries for purposes of effecting the Subsidiary Dividend, shall, with
respect to that portion of the equity of such entity distributed pursuant to the
Subsidiary Dividend, be released (it being understood that any equity interest
in such entity held by the Company or any such Subsidiary after consummation of
the Subsidiary Dividend shall remain as collateral under the Security Agreement)
and (ii) any security interest in the assets of a Dividend Subsidiary shall be
promptly released by the Purchaser. Further notwithstanding the foregoing, the
terms of this Section 3.18 shall not apply to any assets, or the proceeds from
any sale or transfer of such assets, transferred from a China Subsidiary to the
Company, a Guarantor or Subsidiary to the extent the same is pledged to China
Gold, LLC (“China Gold”) pursuant to the Security Agreement, dated as of June
19, 2007, between the Company and China Gold, the Amended and Restated Pledge
Agreement dated as of February 7, 2008 by and between the Company and China
Gold, or a Subsidiary Security Agreement by and between China Gold, on the one
hand, and any China Subsidiary, on the other hand, to secure outstanding
obligations to China Gold.
 
Section 3.19 [Reserved].
 
 
17

--------------------------------------------------------------------------------

 
 
Section 3.20 Registration Rights. If the Company shall determine to prepare and
file with the Commission a registration statement (a “Registration Statement”)
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act), or their then equivalents,
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Purchaser a written notice of such determination and, if
within ten days after the date of such notice, the Purchaser shall so request in
writing, the Company shall include in such Registration Statement all or any
part of the Conversion Shares or Warrant Shares as the Purchaser requests to be
registered so long as such Conversion Shares or Warrant Shares are proposed to
be disposed in the same manner as those set forth in the Registration Statement;
provided, however, that if the number of Conversion Shares or Warrant Shares
offered for participation in the proposed offering is greater than, in the
reasonable opinion of the managing underwriter of the proposed offering, can be
accommodated without adversely affecting the proposed offering, then the number
of shares of Common Stock included in such registration shall be subject to
reduction to a number deemed satisfactory by the managing underwriter, which
reduction shall be allocated pro rata among all parties offering securities
pursuant to such Registration Statement. The Company shall use its best efforts
to cause any Registration Statement to be declared effective by the Commission
as promptly as is possible following it being filed with the Commission and to
remain effective until all Conversion Shares and Warrant Shares subject thereto
have been sold or may be sold without limitations as to volume or the
availability of current public information under Rule 144. All fees and expenses
incident to the performance of or compliance with this Section 3.20 by the
Company shall be borne by the Company whether or not any Conversion Shares or
Warrant Shares are sold pursuant to the Registration Statement. The Company
shall indemnify and hold harmless the Purchaser, the officers, directors,
members, partners, agents, brokers, investment advisors and employees of each of
them, each person who controls the Purchaser (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act), and the officers,
directors, members, shareholders, partners, agents and employees of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to (1) any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
prospectus included therein or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Section 3.20, except to the
extent, but only to the extent, that such untrue statements or omissions
referred to in (1) above are based solely upon information regarding the
Purchaser furnished in writing to the Company by the Purchaser expressly for use
therein.
 
Section 3.21 MFN. For so long as the Note is outstanding, if the Company enters
into any subsequent equity or equity linked financing (a “Subsequent Financing”)
on terms more favorable, as determined by the Purchaser in its discretion, than
the terms governing the Note, then the Purchaser in its sole discretion may
exchange its Note, valued at its stated value, together with accrued but unpaid
interest (which interest payments shall be payable, at the sole option of the
Purchaser, in cash or in the form of the new securities to be issued in the
Subsequent Financing), for the securities issued or to be issued in the
Subsequent Financing. The Company covenants and agrees to notify in writing the
Purchasers of the terms and conditions of any such proposed Subsequent Financing
as promptly as practicable, but in no event less than 10 days prior to such
Subsequent Financing. Neither an exchange pursuant to this provision nor any
repayment or conversion of the Note shall have any effect on the Purchaser’s
Warrants. The Warrants constitute a separate, detachable security from the Note.
Notwithstanding any such exchange, repayment or conversion, the Purchasers shall
retain all of the outstanding Warrants which they received upon Closing, or
otherwise, that have not been exercised by the Purchasers. Notwithstanding the
above, (i) the transactions set forth on Schedule 3.21 hereof and (ii) issuances
described in clauses (a) through (c) of Section 3.5(c) of the Note shall not be
deemed to be Subsequent Financings and shall not be subject to the provisions of
this Section 3.21.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.22 Transactions with Affiliates. Except as set forth in Schedule 3.22
hereto, for so long as the Note is outstanding, the Company shall not, and shall
not permit any Guarantor to, engage in any transactions with any officer,
director, employee or any Affiliate of the Company, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $100,000, other than (i) for payment of
reasonable salary for services actually rendered, as approved by the Board of
Directors of the Company as fair in all respects to the Company, and (ii)
reimbursement for expenses incurred on behalf of the Company.
 
Section 3.23 Merger; Sale of Assets. Except for any transaction involving only
the assets of China Gold - BV, China Gold - HK, Wits-China and/or any other
China Subsidiary, such exclusion to apply only to the extent of such assets, for
so long as the Note is outstanding the Company shall not, and shall not permit
any Guarantor to, (i) merge or consolidate or sell or dispose of all its assets
or any substantial portion thereof or (ii) in any way or manner alter its
organizational structure or effect a change of entity. For so long as the Note
is outstanding, the Company shall not, and shall not permit any Guarantor to,
transfer any material assets to any Subsidiary that is not a guarantor of the
Company’s obligations under the Note without the Purchaser’s prior written
consent.
 
Section 3.24 Participation Rights. For so long as the Note remains outstanding,
the Company covenants and agrees to promptly notify (in no event later than five
(5) days after making or receiving an applicable offer) in writing (a “Rights
Notice”) the Purchaser of the terms and conditions of any proposed offer or sale
to, or exchange with (or other type of distribution to) any third party (a “New
Financing”), of Common Stock or any securities convertible, exercisable or
exchangeable into Common Stock, including convertible debt securities
(collectively, the “Financing Securities”). The Rights Notice shall describe, in
reasonable detail, the proposed New Financing, the names and investment amounts
of all investors participating in the New Financing, the proposed closing date
of the New Financing, which shall be within sixty (60) calendar days from the
date of the Rights Notice, and all of the terms and conditions thereof and
proposed definitive documentation to be entered into in connection therewith.
The Rights Notice shall provide the Purchaser an option (the “Rights Option”)
during the five (5) business days following delivery of the Rights Notice (the
“Option Period”) to inform the Company whether the Purchaser will purchase
securities in such New Financing on the same, absolute terms and conditions as
contemplated by such New Financing. Delivery of any Rights Notice constitutes a
representation and warranty by the Company that there are no other material
terms and conditions, arrangements, agreements or otherwise except for those
disclosed in the Rights Notice, to provide additional compensation to any party
participating in any proposed New Financing, including, but not limited to,
additional compensation based on changes in the Purchase Price or any type of
reset or adjustment of a purchase or conversion price or to issue additional
securities at any time after the closing date of a New Financing. If the Company
does not receive notice of exercise of the Rights Option from the Purchaser
within the Option Period, the Company shall have the right to close the New
Financing on the scheduled closing date with a third party; provided that all of
the material terms and conditions of the closing are substantially the same as
those provided to the Purchasers in the Rights Notice. If the closing of the
proposed New Financing does not occur on that date, any closing of the
contemplated New Financing or any other New Financing shall be subject to all of
the provisions of this Section 3.24, including, without limitation, the delivery
of a new Rights Notice. The provisions of this Section 3.24 shall not apply to
issuances of securities in a Exempt Issuance (as defined in the Notes). The
Company shall be deemed to have, on the date hereof, delivered to the Purchaser
a Rights Notice with respect to the New Financings described on Schedule 3.21
hereto and the Purchaser has notified the Company that it has elected not to
participate in such New Financings.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 3.25 Corporate Existence. The Company shall, and shall cause each of the
Guarantors to, maintain in full force and effect its corporate existence, rights
and franchises and all licenses and other rights to use property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business.
 
Section 3.26 Investment Company Act. The Company shall conduct its businesses in
a manner so that it will not become subject to the Investment Company Act of
1940, as amended.


ARTICLE IV


CONDITIONS
Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities. The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchaser at the Closing is subject to the
satisfaction or waiver, at or before the Closing of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
 
(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.
 
 
20

--------------------------------------------------------------------------------

 
 
(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.
 
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(d) Delivery of Purchase Price. The Purchase Price for the Note and Warrant
shall have been delivered to the Company on the Closing Date.
 
(e) Delivery of Transaction Documents. The Transaction Documents shall have been
duly executed and delivered by the Purchaser to the Company.
 
(f) Lock-Up Agreement. The Purchaser shall have executed and delivered the
Lock-Up Agreement attached hereto as Exhibit G to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Close and
to Purchase the Securities. The obligation hereunder of the Purchaser to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for the Purchaser’s
sole benefit and may be waived by the Purchaser at any time in its sole
discretion.
 
(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the Closing Date, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.
 
(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.
 
(c) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or the OTC Bulletin Board, and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets (“Bloomberg”) shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or on the New York Stock Exchange, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in any financial
market which, in each case, in the judgment of the Purchaser, makes it
impracticable or inadvisable to purchase the Securities.
 
 
21

--------------------------------------------------------------------------------

 
 
(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Guarantor, or any of the officers, directors or affiliates of
the Company or any Guarantor seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f) Opinions of Counsel. The Purchaser shall have received an opinion of counsel
to the Company, dated the date of the Closing, substantially in the form of
Exhibit H hereto, with such exceptions and limitations as shall be acceptable
the Purchaser and counsel to the Purchaser. The Purchaser shall have received an
opinion of counsel to the Company, dated the date of the Closing, addressing the
availability of Rule 144 for the resale of Common Stock issuable upon conversion
of the Merit Warrants, in form and substance satisfactory to the Purchaser and
counsel to the Purchaser.
 
(g) Note and Warrant. At or prior to the Closing, the Company shall have
delivered to the Purchaser the Note and the Warrant.
 
(h) Secretary’s Certificate. The Company shall have delivered to the Purchaser a
secretary’s certificate, dated as of the Closing Date, as to (i) the resolutions
adopted by the Board of Directors approving the transactions contemplated
hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at the Closing,
and (iv) the authority and incumbency of the officers of the Company executing
the Transaction Documents and any other documents required to be executed or
delivered in connection therewith.
 
(i) Officer’s Certificate. On the Closing Date, the Company shall have delivered
to the Purchaser a certificate signed by an executive officer on behalf of the
Company, dated as of the Closing Date, confirming the accuracy of the Company’s
representations, warranties and covenants as of such Closing Date and confirming
the compliance by the Company with the conditions precedent set forth in
paragraphs (a)-(e) and (k) of this Section 4.2 as of the Closing Date (provided
that, with respect to the matters in paragraphs (d) and (e) of this Section 4.2,
such confirmation shall be based on the knowledge of the executive officer after
due inquiry).
 
(j) Guaranty. As of the Closing Date, the Guarantors shall have executed and
delivered the Guaranty to the Purchaser.
 
(k) Material Adverse Effect. No Material Adverse Effect shall have occurred.
 
 
22

--------------------------------------------------------------------------------

 
 
(l) Transfer Agent Instructions. The Irrevocable Transfer Agent Instructions, in
the form of Exhibit F attached hereto, shall have been delivered to and executed
by the Company’s transfer agent.
 
(m) UCC Financing Statements; Consents. The Company and the Guarantors shall
have executed and delivered the Security Agreement and authorized the filing of
all UCC financing statements in form and substance satisfactory to the Purchaser
at the appropriate offices to create a valid and perfected security interest in
the Collateral (as defined in the Security Agreement), which filings are to be
made promptly following Closing. The Company shall have provided evidence of the
consent of China Gold to the transactions contemplated hereby and in the other
Transaction Documents.
 
(n) Merit Warrants. The Company shall have effected the transfer of the Common
Stock Purchase Warrants, dated July 26, 2007, exercisable for an aggregate of
5,100,000 shares of Common Stock (the “Merit Warrants”) from MHG Consultants LLC
to the Purchaser, and shall have amended the Monthly Fee Warrant to provide for
immediate exercisability upon Closing hereunder. The Consulting Agreement
between MHG Consultants LLC and the Company shall have been terminated.


ARTICLE V


CERTIFICATE LEGEND 
Section 5.1 Legend. Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR WITS BASIN PRECIOUS MINERALS INC. SHALL HAVE RECEIVED
AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.
 
The Company agrees to issue or reissue certificates representing any of the
Conversion Shares and the Warrant Shares, without the legend set forth above if
at such time, prior to making any transfer of any such Conversion Shares or
Warrant Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request, and (x) such Conversion Shares and/or Warrant Shares have
been registered for sale under the Securities Act and the holder is selling such
shares and is complying with its prospectus delivery requirement under the
Securities Act, (y) the holder is selling such Conversion Shares and/or Warrant
Shares in compliance with the provisions of Rule 144 or (z) the provisions of
paragraph (k) of Rule 144 (or its successor provisions, including any provision
that permits unlimited resales after the relevant holding periods set forth in
Rule 144) apply to such Shares. Whenever a certificate representing the
Conversion Shares or Warrant Shares is required to be issued to the Purchaser
without a legend, in lieu of delivering physical certificates representing the
Conversion Shares or Warrant Shares, provided the Company's transfer agent is
participating in the Depository Trust Company ("DTC") Fast Automated Securities
Transfer program, the Company shall use its reasonable best efforts to cause its
transfer agent to electronically transmit the Conversion Shares or Warrant
Shares to the Purchaser by crediting the account of the Purchaser's Prime Broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser (and its directors, officers, affiliates, agents, successors and
assigns) from and against any and all losses, liabilities, deficiencies, costs,
damages and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred by the Purchaser as a result of any
inaccuracy in or breach of the representations, warranties or covenants made by
the Company herein. 
 
Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
the indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification obligations to defend the indemnified party
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification. The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law. 
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE VII


MISCELLANEOUS
Section 7.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay all actual attorneys’ fees and expenses (including
disbursements and out-of-pocket expenses) incurred by the Purchaser in
connection with the preparation, negotiation, execution and delivery of the
Transaction Documents and the transactions contemplated thereunder, which
payment shall be made at Closing and shall not exceed $20,000 (which payment may
be withheld from the amount delivered to the Company by the Purchaser on
Closing). In addition, the Company shall pay all reasonable fees and expenses
incurred by the Purchaser in connection with the enforcement of this Agreement
or any of the other Transaction Documents, including, without limitation, all
reasonable attorneys’ fees and expenses. 
 
Section 7.2 Specific Performance; Consent to Jurisdiction; Venue. 
 
(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.
 
(b) The parties agree that venue for any dispute arising under this Agreement
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Company and the Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchaser hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, this
Agreement or the other Transaction Documents, shall be entitled to reimbursement
for reasonable legal fees from the non-prevailing party. The parties hereby
waive all rights to a trial by jury.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 7.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor the
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser. Any amendment or waiver
effected in accordance with this Section 7.3 shall be binding upon the Purchaser
(and its assigns) and the Company. 
 
Section 7.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
 


If to the Company:
Wits Basin Precious Minerals Inc.
 
80 South 8th Street, Suite 900
 
Minneapolis, Minnesota
 
Fax: (612) 395-5276
 
Attention: Mark D. Dacko
   
with copies (which copies
 
shall not constitute notice
 
to the Company) to:
Maslon Edelman Borman & Brand, LLP
 
3300 Wells Fargo Center
 
90 South Seventh Street
 
Minneapolis, MN 55402-4140
 
Fax: (612) 642-8358
 
Attention: William M. Mower

 
 
26

--------------------------------------------------------------------------------

 
 
If to the Purchaser:
Platinum Long Term Growth V, LLC
 
152 West 57th Street, 54th Floor
 
New York, NY 10019
 
Fax: ________________
 
Attention: Mark Mueller
   
with copies (which copies
 
shall not constitute notice
 
to the Company) to:
Burak Anderson & Melloni, PLC
 
30 Main Street, PO Box 787
 
Burlington, VT 05402-0787
 
Fax: (802) 862-8176
 
Attention: Shane W. McCormack



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
Section 7.5 [Reserved]
 
Section 7.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. The
Purchaser may assign the Securities and its rights under this Agreement and the
other Transaction Documents and any other rights hereto and thereto, in whole or
in part, without the consent of the Company.
 
Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
Section 7.10 Survival. The representations and warranties of the Company and the
Purchaser shall survive the execution and delivery hereof and the Closing until
the second anniversary of the Closing Date. The agreements and covenants set
forth in Articles I, III, V, VI and VII of this Agreement shall survive the
execution and delivery hereof and such Closing hereunder until terminated in
accordance with the terms of such sections.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. 
 
Section 7.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the name of the Purchaser without the
consent of the Purchaser, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation, including without limitation any disclosure pursuant to
the Registration Statement, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Purchaser consents to being identified in any
filings the Company makes with the Commission to the extent required by law or
the rules and regulations of the Commission. 
 
Section 7.13 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
 
Section 7.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchaser or the Company, the Company and the Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized officers
as of the date first above written.
 
 
WITS BASIN PRECIOUS MINERALS INC.
   
By: 
/s/ Mark D. Dacko
 
Name: Mark D. Dacko
 
Title: Chief Financial Officer
 
PLATINUM LONG TERM GROWTH V, LLC
   
By: 
/s/ Mark Nordlicht
 
Name: Mark Nordlicht
 
Title: General Manager



 
Signature Page
to Note and Warrant Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 